Citation Nr: 1609308	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for hemorrhoids.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2014, the Veteran presented testimony at an RO hearing held by a Decision Review Officer.  A transcript of that hearing is of record.

The instant matters were previously before the Board in July 2014, at which time they were remanded for the Veteran to be scheduled for a hearing before a member of the Board, sitting at the RO.  That hearing was scheduled to take place on September 25, 2015.  As will be discussed below, prior to the date of the Veteran's hearing, the Veteran indicated his desire to withdraw his appeal.  The hearing was accordingly cancelled.


FINDING OF FACT

In September 2015, prior to the issuance of a final decision, the Board received a statement from the Veteran's representative in which it was indicated that the Veteran desired to withdraw his appeal of all issues then pending before the Board.



CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of entitlement to an increased rating for hemorrhoids has been withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.204 (2015).

2.  The Veteran's appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for paranoid schizophrenia has been withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking an increased rating for his hemorrhoids.  He was also attempting to reopen a previously denied claim of entitlement to service connection for paranoid schizophrenia.  In September 2015, the Veteran's representative submitted a statement informing VA that it was the Veteran's desire to withdraw his appeal as to these claims.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they are dismissed.



ORDER

The appeal for a rating in excess of 20 percent for hemorrhoids is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for paranoid schizophrenia is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


